70 F.3d 637
315 U.S.App.D.C. 76
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Antonio Garfield BLACK, Appellant,v.NUMBER TWO UNITED STATES CORPORATION, et al.
No. 94-5115.
United States Court of Appeals, District of Columbia Circuit.
Sept. 20, 1995.

Before:  WILLIAMS, HENDERSON, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed April 18, 1994, be affirmed.  To the extent the complaint contains any discernible cause of action, it is based on an indisputably meritless legal theory.  See United States v. Thompson, 27 F.3d 671, 678 (D.C.Cir.1994), and cases cited therein, cert. denied, 115 S.Ct. 650 (1994).  Therefore, the district court properly dismissed the complaint as frivolous.  See Neitzke v. Williams, 490 U.S. 319, 325 (1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.